DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Hewlett-Packard Development Company, L.P. application filed with the Office on 7 August 2018.

Claims 1-15 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is the US National Stage Application for International Patent Application, PCT/US2017/029028, which was filed on 23 April 2017. Therefore, the instant application has an effective filing date of 23 April 2017.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted regarding the present application filed on 3 November 2018, 18 May 2020, 28 August 2020, 1 October 2020, 17 November 2020, 13 January 2021, 9 June 2021, and 9 August 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
insulator material 727, recited in [00065] as originally filed;
electrode 440C, recited in [00050] as originally filed;
grooves 852, recited in [00067] as originally filed;
layers 523, recited in [00069] as originally filed;
dielectric layer 823, recited in [00067] as originally filed;
electrodes 840, recited in [00073] as originally filed; and
separator 1020, recited in [00083] as originally filed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a US Patent to Sato, et al. (US 9,555,421 B2; hereinafter, “Sato”).

Regarding claim 1, Sato discloses a sorting apparatus with a flow channel through which a fluid including particles flow (Abstract; which reads upon the claimed, “[a] fluid entrained particle separator”).  Sato teaches the disclosed sorting apparatus includes an inlet (12a; Col. 4, lines 22-28) that connects to a flow channel (12; Col. 4, lines 22-28; which reads upon the limitation, “an inlet passage to direct particles entrained in a fluid”). Further, Sato teaches a branch portion (15) of said flow channel that has branch channels (16 and 17; Col. 4, lines 29-35; which read upon “a first separation passage branching from the inlet passage; [and] a second separation passage branching from the inlet passage”).  Additionally, Sato teaches electrodes (41 and 42), which are used to impart dielectrophoretic forces to the particles within the flow channel (Col. 5, lines 30-39), which then directs particles into one of the branch channels (Figure 7; which reads upon, “electrodes to create electric field exerting a dielectrophoretic force on the particles to direct the particles to the first separation passage or the second separation passage, wherein the first separation passage, the second separation passage, the electric field and the dielectrophoretic force extend in a plane”).

Regarding claims 2 and 3, Sato teaches the flow channel device (50) includes a 2-stage flow channel (10) in a thickness direction of said flow channel device.  Said flow channel device includes a first flow channel (11) provided on an upstream side includes a first inlet (11a) and a fluid including particles (C) is caused to flow into said first flow channel via said first inlet using a pipette, a pump, and the like. Since the particles are aligned along a flowing direction in the first flow channel, it is favorable to cause the fluid to flow into the first inlet at a constant flow rate using a syringe pump or the like (Col. 4, lines 10-21).

Regarding claim 12, Sato discloses a sorting apparatus with a flow channel through which a fluid including particles flow (Abstract; which reads upon the claimed, “[a] method for separating particles entrained in a fluid”).  Sato teaches a fluid including the particles (C) flows into a first flow channel (11) via a first inlet (11a) and flows through said first flow channel (Col. 8, lines 56-58; which reads upon the limitation, “directing particles entrained in a stream through an inlet passage”).  Additionally, Sato teaches a predetermined AC voltage is applied to measurement electrodes (21 and 22) while the sorting apparatus is being operated, and a measurement data generation portion calculates a complex permittivity outputs it as measurement data when the particles pass a 13), which allows judgement as to causing particles to be guided to a first branch channel (16) or a second branched channel (17) based on the acquired measurement data, wherein an operation signal generation portion (60) generates a predetermined operation voltage and applies the operation voltage to the operation electrode portion (40) right before the particles flowing through the second flow channel (12) reach said operation electrode portion, resulting with an electric field is formed by the operation electrode portion, and the particles changing trajectory by a dielectrophoretic force corresponding to the electric field to flow into a determined branch channel (Col. 9, lines 5 – 28; which reads upon the limitation, “applying an electric field in a plane to the stream to exert dielectrophoretic forces in the plane on the particles to divert a first subset of particles in the stream into a first separation passage extending in the plane and to divert a second subset of particles in the stream into a second separation passage extending in the plane”).

Regarding claim 13, Sato teaches the flow channel device (50) includes a 2-stage flow channel (10) in a thickness direction of said flow channel device.  Said flow channel device includes a first flow channel (11) provided on an upstream side includes a first inlet (11a) and a fluid including particles (C) is caused to flow into said first flow channel via said first inlet using a pipette, a pump, and the like. Since the particles are aligned along a flowing direction in the first flow channel, it is favorable to cause the fluid to flow into the first inlet at a constant flow rate using a syringe pump or the like (Col. 4, lines 10-21).

Claims 1, 6, 9-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a US Patent Application Publication to Yamamoto (US 2012/0298511 A1; hereinafter, “Yamamoto”), as evidenced by a published webpage (Engineering ToolBox, (2003). Resistivity and Conductivity - Temperature Coefficients for Common Materials. [online] Available at: https://www.engineeringtoolbox.com/resistivity-conductivity-d_418.html [Accessed 11 Sept 2021]; hereinafter, “Webpage”).

Regarding claim 1, Yamamoto discloses a channel device with a plurality of branching channels, wherein the channel device is useful for separation ([0013]; which reads upon the claimed, “[a] fluid entrained particle separator”).  Yamamoto teaches a nanochannel (12, Figure 1B; i.e., “an inlet passage”), wherein the outlet side of said nanochannel branches into two branching channels (12a and 12b, Figure 1B) via branching portion ([0013], which reads upon the claim limitations, “an inlet passage to direct particles entrained in a fluid; a first separation passage branching from the inlet passage; [and] a second separation passage branching from the inlet passage”).  Additionally, Yamamoto teaches electrodes pairs ([0014]), wherein molecules may be guided to a branching channel by dielectrophoresis ([0017]; which reads upon, “electrodes to create electric field exerting a dielectrophoresis force on the particles to direct the particles to the first separation passage or the second separation passage, wherein the first separation passage, the second separation passage, the electric field and the dielectrophoretic force extend in a plane”).

Regarding claim 6, Yamamoto teaches opposing sidewalls in the taught channels, wherein electrodes have faces parallel to and along the opposing sidewalls (Figure 20B).

Regarding claim 9, Yamamoto teaches the channels are formed in a substrate material, which may be glass ([0079]; Webpage give the conductivity (i.e., the reciprocal of impedance) for glass as 10-12 (Ω·m)-1, therefore, the glass would have an impedance of 1010 Ω·cm).

Regarding claim 10, see rejection to instant claim 9, above, and Yamamoto, Figures 1E and 3.

Regarding claim 11, see the rejections to instant claims 6 and 9, above.

Regarding claim 12, Yamamoto discloses a channel device with a plurality of branching channels, wherein the channel device is useful for separation ([0013]; which reads upon the claimed, “[a] method for separating particles entrained in a fluid”).  Yamamoto teaches channel device (10) includes an injection section 11 from which a sample is injected, and a nanochannel (12) that is a section in which processing of identifying and separating a molecule is directing particles entrained in a stream through an inlet passage”).  Additionally, Yamamoto teaches molecules may be guided to one of two branching channels (12a and 12b) by dielectrophoretic force using electrodes ([0017]; which reads on the limitation, “applying an electric field in a plane to the stream to exert dielectrophoretic forces in the plane on the particles to divert a first subset of particles in the stream into a first separation passage extending in the plane and to divert a second subset of particles in the stream into a second separation passage extending in the plane”).

Regarding claim 14, see the rejections to instant claims 6 and 9, above.

Regarding claim 15, Yamamoto teaches formation of an inlet passage (11/12, Figure 1E), a first and second branching passages branching from the inlet passage (13 and 14), and forming along and electrically isolating on opposite sides of a passage electrodes (e.g., E5 and E4).

Claims 1-4, 8 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a US Patent Application Publication to Nam, et al. (US 2009/0139866 A1; hereinafter, “Nam”).

Regarding claims 1 and 8, Nam discloses a device for separating micro particles (Abstract; which reads upon the instantly claimed, “[a] fluid entrained particle seaparator”).  Nam teaches an inlet (10) connected with a channel (40; an inlet passage to direct particles entrained in a fluid”).  Nam further teaches three outlets (31, 33, and 35) connected to said channel (which reads upon “a first separation passage branching from the inlet passage; [and] a second separation passage branching from the inlet passage”).  Further, Nam teaches electrodes (53 and 57), wherein the micro particles in a sample are separated using a dielectrophoretic characteristic (Abstract; Figure 2; which reads upon “electrodes to create electric field exerting a dielectrophoresis force on the particles to direct the particles to the first separation passage or the second separation passage, wherein the first separation passage, the second separation passage, the electric field and the dielectrophoretic force extend in a plane”).  As Nam teaches three different outlet, the limitations of instant claim 8 are additionally read upon by the reference.

Regarding claims 2-4, Nam teaches a first fluid inlet (21) and a second fluid inlet (23) into which fluid is injected to form a flow sheath for the sample ([0027]).

Regarding claims 12 and 13, see Nam, Figures 2, [0027], and [0032]-[0034]




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over either of the Sato reference or Nam reference.

Both Sato and Nam independently teach all the limitations of instant claim 1.
Neither Sato nor Nam explicitly teach a third or fourth separation passage.
However, the claimed third and fourth separation passages and their use in separation is merely a duplicative extension of the first and second separation passages that are anticipated by the prior art.  It has been held that mere .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Nam reference cited above is the closest prior art reference to instant claim 5.  However, Nam does not teach or suggest as a particle focuser either of a free flow negative dielectrophoresis particle focuser or a free flow isotachophoresis particle focuser.  No other reference has been found in the prior art that teaches or suggest either of these element in combination with the limitations of instant claims 1 and 2.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795